Citation Nr: 0431839	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  00-21 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial rating for a panic 
disorder without agoraphobia, currently evaluated as 30 
percent disabling.  

2.  Entitlement to a higher initial rating for low back 
arthritis and herniated disc, currently evaluated as 20 
percent disabling.  

3.  Entitlement to a higher initial rating for cervical spine 
arthritis, currently evaluated as 10 percent disabling.  

4.  Entitlement to a higher initial rating for tinea pedis 
and unguium, currently rated as 10 percent disabling.  

5.  Entitlement to a higher initial rating for 
conjunctivitis, currently evaluated as 10 percent disabling.  

6.  Entitlement to a higher initial rating for hypertension, 
currently evaluated as 10 percent disabling.  

7.  Entitlement to a higher initial (compensable) rating for 
allergic rhinitis.  

8.  Entitlement to a higher initial (compensable) rating for 
hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty for over twenty years, to 
include from February 1978 to January 1982, and from April 
1989 to April 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which granted 
service connection for the eight disabilities listed above.  

This case was previously before the Board, but was remanded 
in January 2003 to afford the veteran the opportunity to 
present testimony at a Travel Board hearing that was 
conducted in June 2003 by the subscribed Acting Veterans Law 
Judge.  A transcript of these proceedings has been made a 
permanent part of the record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Regrettably, the Board observes that additional development 
of this case is necessary prior to the completion of its 
appellate review.

VA has a duty to assist every claimant in the development of 
facts pertinent to his or her claim.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This new law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate his or her claim, and to inform him 
or her of the divisions of responsibility as to who bears the 
burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although the record contains a November 2001 duty to 
assist development letter, that letter does not inform the 
veteran of his duty to provide any additional evidence that 
is pertinent to his claims and is not yet of record (i.e., 
the fourth element).  See 38 C.F.R. § 3.159(b).  This VCAA 
deficiency should be cured on remand.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Also, VA is considered to have constructive 
possession of VA-generated records.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  In this case, the veteran has provided 
testimony to the effect that he is receiving continuous on-
going treatment at the VA Outpatient Clinic at Mayaguez, 
Puerto Rico, for his service-connected disabilities.  
Specifically, he stated at the June 2003 hearing that he is 
receiving treatment every two or three months.  The record 
shows that the most recent medical reports of file are from 
November 2000.  All additional records compiled since that 
date are necessary in order to evaluate the current severity 
of the service-connected disabilities.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In this case, review of the record reveals that the 
veteran's most recent VA medical examination for his lumbar 
spine occurred almost four years ago, in December 2000, with 
the other disabilities having been examined even prior to 
that date, in 1999.  The veteran has provided testimony 
generally to the effect that his service-connected 
disabilities have increased in severity.  More current 
examinations would be helpful in order to determine the 
nature and extent of his service-connected disabilities.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  See also 
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. 
Gober, 10 Vet. App. 400 (1997).

The Board further observes that, since the last supplemental 
statement of the case (SSOC), which was issued in November 
2001, amendments to regulations pertaining to two of the 
claims on appeal have became effective, and they need to be 
considered at the agency of original jurisdiction (AOJ) 
level.  First, we note that, effective September 23, 2002, 
the schedule for rating intervertebral disc syndrome was 
revised pursuant to 67 Fed. Reg. 54345-54349 (August 22, 
2002).  Also, the schedule for ratings of the spine 
disabilities was revised, effective September 26, 2003.  See 
68 Fed. Reg. 51454-51456 (August 27, 2003).  Second, 
effective August 30, 2002, the criteria for rating skin 
disorders were revised.  See 67 Fed. Reg. 49590-49599 (July 
31, 2002).  Consequently, additional examinations should be 
performed to evaluate fully the veteran's symptoms under 
these new criteria, and the veteran should be informed by the 
AOJ of these amendments.

Likewise, the Board notes that, effective July 2, 2001, the 
criteria for rating disabilities of the liver were revised.  
See 66 Fed. Reg. 29486-29489 (May 31, 2001).  The veteran has 
not been afforded a full and complete examination under these 
new criteria, nor has he been informed of this amendment.  

In view of the foregoing, the Board remands the case to the 
RO, via the AMC, for the following actions:

1.  The RO/AMC should send the veteran a 
VCAA notification letter specifically 
asking him to provide any additional 
evidence in his possession that is (a) 
pertinent to his claims for higher 
initial ratings and (b) is not yet of 
record.

2.  The RO/AMC should also obtain reports 
from the VA Outpatient Clinic, located at 
Mayaguez, Puerto Rico, showing treatment 
provided to the veteran at that facility 
from November 2000 to the present.  All 
evidence obtained should be associated 
with the veteran's claims folder.

3.  Once the above two actions have been 
undertaken, and any new VA medical 
records are already part of the file, the 
RO/AMC should afford the veteran a VA 
psychiatric examination to ascertain the 
current nature and severity of the 
service-connected panic disorder without 
agoraphobia.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  The examiner should 
be asked to review the pertinent evidence 
of record, to include the report of a 
July 1999 VA mental disorders 
examination, and to thereafter indicate 
that he or she did so, in the examination 
report.

The examining psychiatrist should be 
asked to include in the report his or her 
opinion as to the current degree of the 
veteran's occupational and social 
impairment, with references (if 
applicable) to any associated symptoms, 
including speech disturbances or 
difficulties, presence (and frequency) of 
panic attacks, and problems with memory 
and judgment.

4.  Only after the actions requested in 
items one and two above are completed, 
and any new VA medical records are 
already part of the file, the RO/AMC 
should also afford the veteran a VA spine 
examination to determine the nature and 
extent of the service-connected cervical 
spine and lumbosacral spine disabilities.  
The examiner should accomplish/request 
all indicated special studies and tests, 
including range of motions studies.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.  

The examiner should be asked to review 
the pertinent evidence of record, to 
include the reports of the VA medical 
examinations conducted in July 1999 and 
December 2000, and to thereafter indicate 
that he or she did so, in the examination 
report.  The examiner should be asked to 
provide a complete diagnosis for each 
spine disability, and to provide a 
complete discussion on current 
symptomatology associated with the 
service-connected spine disabilities.

A.  With respect to the orthopedic 
examination, the examiner is 
requested to provide complete 
information concerning the range of 
motion, including flexion, 
extension, and lateral flexion in 
each direction and rotation in each 
direction.  

(1)  The examiner should note 
actual values for active and 
passive motion for both the 
cervical and lumbar spines, as 
well as values considered to be 
normal ranges of motion for the 
veteran.  The examiner should 
state whether the veteran 
currently has ankylosis and if 
so, at what level of the spine 
and whether such ankylosis is 
favorable or unfavorable.  

(2)  Also, the examiner should 
be requested to determine the 
degree of intervertebral disc 
syndrome, if any, associated 
with the veteran's service-
connected disabilities.

(3)  The examiner should also 
be requested to comment on the 
nature and severity of the 
veteran's "chronic orthopedic 
manifestations"-i.e., 
orthopedic signs and symptoms 
resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  

(4)  The examiner should also 
indicate if intervertebral disc 
syndrome is present in more 
than one spinal segment of the 
cervical spine and lumbosacral 
spine.  If so, and provided 
that the effects in each spinal 
segment are clearly distinct, 
the examiner should address and 
evaluate each segment on the 
basis of its chronic orthopedic 
manifestations or 
incapacitating episodes.  

(5)  The examiner should also 
document the number of weeks, 
if any, during the past 12 
months, during which the 
veteran has had 
"incapacitating episodes," a 
concept defined as a period of 
acute signs and symptoms due to 
intervertebral disc syndrome 
that requires bed rest 
prescribed by a physician and 
treatment by a physician.

B.  With respect to the neurological 
examination, the examiner should be 
asked to indicate the degree of 
intervertebral disc syndrome 
associated with the service-
connected spine disabilities, and to 
comment on the nature and extent of 
any chronic neurological 
manifestations-i.e., neurological 
signs and symptoms resulting from 
intervertebral disc syndrome that 
are present constantly, or nearly 
so.  The examiner should 
distinguish, to the extent possible, 
the neurological signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome from 
the orthopedic signs and symptoms.  

Also, the examiner should be asked 
to determine if intervertebral disc 
syndrome is present in more than one 
spinal segment.  If so, and provided 
that the effects in each spinal 
segment are clearly distinct, the 
examiner should address and evaluate 
each segment on the basis of its 
chronic neurological manifestations 
or incapacitating episodes.

The examiner should also document 
the number of weeks, if any, during 
the past 12 months, that the veteran 
has had "incapacitating episodes," 
a concept defined as a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician.

(C)  The examiner should also be 
asked to comment on the degree of 
functional loss due to pain, 
weakness and other factors caused by 
the veteran's service-connected 
disability picture.  

(D)  The examiner should also 
comment on the impact of the 
service-connected spine disability 
picture on the veteran's ability to 
obtain and maintain employment.

5.  Only after the actions requested in 
items one and two above are completed, 
and any new VA medical records are 
already part of the file, the RO/AMC 
should schedule the veteran for a VA skin 
examination, to determine the current 
nature and extent of the service-
connected disability.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.

The examiner should be asked to review 
the pertinent evidence of record, to 
include the report of an August 1999 VA 
skin examination, and to thereafter 
indicate that he or she did so, in the 
examination report.

The examiner should also be requested to 
evaluate the veteran's dermatological 
disability under the new criteria for 
rating skin conditions.  In particular, 
the examiner is requested to state 
whether the veteran's service-connected 
skin condition is productive of 
involvement of at least 20 to 40 percent 
of the entire body or involves at least 
20 to 40 percent of exposed areas, or if 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs has been 
required for a total duration of at least 
six weeks during the past 12-month 
period.

6.  Only after the actions requested in 
items one and two above are completed, 
and any new VA medical records are 
already part of the file, the RO/AMC 
should schedule the veteran for a VA eye 
examination, to determine the current 
nature and extent of his service-
connected conjunctivitis.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner 
should be asked to review the pertinent 
evidence of record, to include the report 
of a July 1999 VA eye examination, and to 
thereafter indicate that he or she did 
so, in the examination report.  The 
examiner's attention is directed to the 
veteran's allegation that his vision has 
worsened as a consequence of his service-
connected conjunctivitis.

7.  Only after the actions requested in 
items one and two above are completed, 
and any new VA medical records are 
already part of the file, the RO/AMC 
should schedule the veteran for a VA 
cardiovascular examination, to determine 
the current nature and extent of his 
service-connected hypertension.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner should be asked to review 
the pertinent evidence of record, to 
include the report of a July 1999 VA 
hypertension examination, and to 
thereafter indicate that he or she did 
so, in the examination report.

8.  Only after the actions requested in 
items one and two above are completed, 
and any new VA medical records are 
already part of the file, the RO/AMC 
should schedule the veteran for a VA 
upper respiratory examination, to 
determine the current nature and severity 
of his service-connected allergic 
rhinitis.  All indicated special studies 
and tests should be accomplished.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.  The examiner should be asked to 
review the pertinent evidence of record, 
to include the report of an August 1999 
VA examination of the veteran's 
respiratory system, and to thereafter 
indicate that he or she did so, in the 
examination report.

9.  Only after the actions requested in 
items one and two above are completed, 
and any new VA medical records are 
already part of the file, the RO/AMC 
should schedule the veteran for a VA 
liver examination, to determine the 
current nature and severity of his 
service-connected hepatitis.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner should be asked to review 
the pertinent evidence of record, to 
include the report of a July 1999 VA 
examination of the liver, and to 
thereafter indicate that he or she did 
so, in the examination report.

The examiner should also state in the 
examination report whether the veteran 
currently exhibits intermittent fatigue, 
malaise, and anorexia, or; incapacitating 
episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain) having a total duration of at least 
one week during the past 12-month period.

10.  Thereafter, the RO/AMC should re-
adjudicate the claims.  In doing so, the 
RO/AMC should keep in mind the fact that 
these matters are on appeal from initial 
grants of service connection and that the 
issues should therefore be addressed 
accordingly, with consideration of the 
potential for staged ratings.  The United 
States Court of Appeals for Veterans 
Claims has held that there is a 
distinction between a claim based on 
disagreement with the original rating 
awarded and a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 
119 (1999).

If, upon re-adjudication, any of the 
benefits sought on appeal remains denied, 
the veteran and his representative should 
be provided an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  Where there 
has been a change in the law, the RO 
should make certain that the SSOC 
reflects consideration of the new rating 
criteria.  An appropriate period of time 
should be allowed for response.  

The veteran is reminded that he has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



